CASANUEVA, Judge.
We affirm the postconviction court’s summary denial of Howard E. Bentley’s motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) without prejudice for Bentley to refile his motion to state a facially sufficient claim. Such a claim would specifically identify the portions of the record that demonstrate, on their face, his entitlement to relief. See Johnson v. State, 60 So.3d 1045, 1051 (Fla.2011). Such a motion shall not be considered successive.
Affirmed.
VILLANTI and CRENSHAW, JJ., Concur.